Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 9/22/21 were considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 5-20 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a seven lens configuration with fifth and sixth group moving for focus, does not reasonably provide enablement for a six lens configuration with the fifth and sixth group moving for focus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Claim 1 is defined as a sixth lens configuration with the fifth and sixth group moving for focus. However, the specification and figures 1,7,22, 25 and 31 support only the 7 lens configurations using the fifth and sixth groups for focusing. The prior art teaches several configurations of a sixth lens and seven lens system with using fifth and sixth focusing groups, as well other two focusing groups configurations. However, the claims appear to mix embodiments of the working examples in the specification. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention would not know how to make and or use the claimed invention without undue experimentation. 
Claims 1, 5-20 and 31 will be examined as best understood by the Examiner. 

Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive. Applicant argues that Imaoka (US20160209632) fails to teach the amended claim 1 because Imaoka fails to teaches object side focusing lens group being composed of single lens component and fails the amended claim range 0.45 <BFW/Fw <2.0. The Examiner must respectfully disagree. An optical single optical component can be a cemented lens structure. Additionally, the embodiments of figures 1A and 5A teaches values of approximately 0.34-figure 1a and 0.43-figure 5A for the ration BFw/FW. The value for figure 1A is 0.11 and .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 26-28, 30 and 31 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Sugita (US20150146044-IDS REF).
Regarding claim 22, Sugita teaches a variable magnification optical system comprising, in order from an object side, a first lens group and a plurality of lens groups comprising, in order from the object side, a second lens group, a third lens group, a fourth lens group, a fifth lens group, and a sixth lens group (L1-L6);
upon varying a magnification, a distance between said first lens group and said plurality of lens groups being varied, distances between respective lens groups in said plurality of lens groups being varied, and a lens group disposed in the most image side (L6)in said plurality of lens groups being moved along the optical axis-see figure 1);
said plurality of lens groups comprising a first focusing lens group (L4) which is moved upon carrying out focusing and a second focusing lens group (L6) disposed in a more image side than the first focusing lens group and composed of one or more focusing lens segment groups each moved with a trajectory differing from that of the first focusing lens group, upon carrying out the focusing (see figure 1 and paragraph 42);
said first focusing lens group (L4) being composed of a single lens component;
said first focusing lens group being said fourth lens group (see figure 1); and
the following conditional expression being satisfied:

where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, and f1 denotes a focal length of said first lens group.
Regarding claim 26, value is approximately 0.99 (Example 1).
Regarding claim 27, see L4 in figure 1.
Regarding claim 28, value is approximately 0.45.
Regarding claim 30, the lens system is a zoom lenses (see abstract).
Regarding claim 31, Sugita teaches a method for manufacturing a variable magnification optical system which comprises, in order from an object side, a first lens group (L1) and a plurality of lens groups comprising, in order from the object side, a second lens group, a third lens group, a fourth lens group, a fifth lens group, and a sixth lens group (L2-L6): the method comprising one of steps A and B:
the step A including:
constructing such that, upon varying a magnification, a distance between said first lens group and said plurality of lens groups is varied, and distances between respective lens groups in said plurality of lens groups are varied;
constructing such that said plurality of lens groups comprise an object side focusing lens group which is moved upon carrying out focusing and at least one image side focusing lens group disposed in more image side than said object side focusing lens group and moved with a trajectory differing from that of said object side focusing lens group, upon carrying out the focusing;
constructing such that said object side focusing lens group is composed of a single lens component;
constructing such that said object side focusing lens group is said fifth lens group constructing such that said image side focusing lens group is said sixth lens group; and

0.60 < (-f1N)/|f1] < 1.80 
0.45 < BFw/fw < 2.0 
where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, f1 denotes a focal length of said first lens group, BFw denotes a back focus of said variable magnification optical system in the wide angle end state, and fw denotes a focal length of said variable magnification optical system in the wide angle end state; and
the step B including:
constructing such that, upon varying a magnification, a distance between said first lens group and said plurality of lens groups is varied, distances between respective lens groups in said plurality of lens groups are varied (see figure 1), and a lens group disposed in the most image side in said plurality of lens groups is moved along the optical axis (see figure 1);
constructing such that said plurality of lens groups comprise a first focusing lens group (L4) which is moved upon carrying out focusing and a second focusing lens group (L6) disposed in a more image side than the first focusing lens group and composed of one or more focusing lens segment groups each moved with a trajectory differing from that of the first focusing lens group, upon carrying out the focusing;
constructing such that said first focusing lens group (L4) is composed of a single lens component (single cemented lens component);
constructing such that said first focusing lens group is said fourth lens group (see figure 1); and
constructing such that the following conditional expression is satisfied:
0.60 < (-f1N)/|/f1] < 1.50 (value is approximately 1.1)
where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, f1 denotes a focal length of said first lens group (see example 1).

Claim(s) 22-28 and 30-31 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Eguchi Kaoru (JP2014-89385-IDS REF)
Regarding claim 22, Eguchi Kaoru teaches a variable magnification optical system comprising, in order from an object side, a first lens group and a plurality of lens groups comprising, in order from the object side, a second lens group, a third lens group, a fourth lens group, a fifth lens group, and a sixth lens group (L1-L6);
upon varying a magnification, a distance between said first lens group and said plurality of lens groups being varied, distances between respective lens groups in said plurality of lens groups being varied, and a lens group disposed in the most image side (L6)in said plurality of lens groups being moved along the optical axis-see figure 1);
said plurality of lens groups comprising a first focusing lens group (L4) which is moved upon carrying out focusing and a second focusing lens group (L6) disposed in a more image side than the first focusing lens group and composed of one or more focusing lens segment groups each moved with a trajectory differing from that of the first focusing lens group, upon carrying out the focusing (see figure 1 and paragraph 82);
said first focusing lens group (L4) being composed of a single lens component;
said first focusing lens group being said fourth lens group (see figure 1); and
the following conditional expression being satisfied:
0.60 < (-f1N)/|/f1] < 1.50 (value is approximately 0.64- paragraph 103-104).

Regarding claim 23, see L6 in figure 1 and paragraph 82.
Regarding claim 24, see paragraph 82. 
Regarding claim 25, value is approximately 0.9 (Example 1) 
Regarding claim 26, value is approximately 1.12 (Example 1).
Regarding claim 27, see SP in figure 1. 
Regarding claim 28, value is approximately 0.52(Example 1).
Regarding claim 30, see abstract and figure 1.
Regarding claim 31, Eguchi Kaoru teaches a method for manufacturing a variable magnification optical system which comprises, in order from an object side, a first lens group (L1) and a plurality of lens groups comprising, in order from the object side, a second lens group, a third lens group, a fourth lens group, a fifth lens group, and a sixth lens group (L2-L6): the method comprising one of steps A and B:
the step A including:
constructing such that, upon varying a magnification, a distance between said first lens group and said plurality of lens groups is varied, and distances between respective lens groups in said plurality of lens groups are varied;
constructing such that said plurality of lens groups comprise an object side focusing lens group which is moved upon carrying out focusing and at least one image side focusing lens group disposed in more image side than said object side focusing lens group and moved with a trajectory differing from that of said object side focusing lens group, upon carrying out the focusing;
constructing such that said object side focusing lens group is composed of a single lens component;

constructing such that the following conditional expressions are satisfied:
0.60 < (-f1N)/|f1] < 1.80 
0.45 < BFw/fw < 2.0 
where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, f1 denotes a focal length of said first lens group, BFw denotes a back focus of said variable magnification optical system in the wide angle end state, and fw denotes a focal length of said variable magnification optical system in the wide angle end state; and
the step B including:
constructing such that, upon varying a magnification, a distance between said first lens group and said plurality of lens groups is varied, distances between respective lens groups in said plurality of lens groups are varied (see figure 1), and a lens group disposed in the most image side in said plurality of lens groups is moved along the optical axis (see figure 1);
constructing such that said plurality of lens groups comprise a first focusing lens group (L4) which is moved upon carrying out focusing and a second focusing lens group (L6) disposed in a more image side than the first focusing lens group and composed of one or more focusing lens segment groups each moved with a trajectory differing from that of the first focusing lens group, upon carrying out the focusing;
constructing such that said first focusing lens group (L4) is composed of a single lens component (single cemented lens component);
constructing such that said first focusing lens group is said fourth lens group (see figure 1); and
constructing such that the following conditional expression is satisfied:
0.60 < (-f1N)/|/f1] < 1.50 (value is approximately0.64)
where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, f1 denotes a focal length of said first lens group (see example 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka (US20160209632).
Regarding claim 1, Imaoka teaches a variable magnification optical system comprising, in order from an object side, a first lens group (G1) and a plurality of comprising, in order from the object side, a second lens group, a thirds lens group, a fourth lens group, a fifth lens group, and a sixth lens group (G2-G6);
upon varying a magnification, a distance between said first lens group and said plurality of lens groups being varied, and distances between respective lens groups in said plurality of lens groups being varied (see figures 1A and 5A);
said plurality of lens groups (G2-G6) comprising an object side focusing lens group (G5-figures 1A and 5A ) which is moved upon carrying out focusing and at least one image side focusing lens group (G6-figures 1A and 5A) disposed in a more image side than the object side focusing lens group and moved with a trajectory differing from that of the object side focusing lens group, upon carrying out the focusing; said object side focusing lens group being composed of a single lens component (G5 is single cemented lens component); said object sided focusing lens group being said fifth lens group (G5); said image side focusing lens group being said sixth lens group (G6) (paragraphs 95-103 and figures 28-30); and
the following conditional expressions being satisfied:
0.60 < (-fIN)/|f1| < 1.80 (value is approximately 1.13- figure 1a and 1.37-figure 5a)
 0.45 < BFw/fw < 2.0 (value is approximately 0.34-figure 1a and 0.43-figure 5A)
where flN denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, fl denotes a focal length of said first lens groups, BFw denotes a back focus of said variable magnification optical system in the wide angle end state, and fw denotes a focal length of said variable magnification optical system in the wide angle end state.
Although the value for figure 1A is 0.11 and figure 5A is 0.02 below the range for BFw/Fw, it would have been obvious to one of ordinary skill in the art at the 
Regarding claim 5, Imaoka teaches a variable magnification optical system according to claim 1, wherein said image side focusing lens group (L21-figure 1A and L18-Figure 5A) is composed of one or two lens components. 
Regarding claim 6, see embodiment of figure 1 and 5 and paragraph 102. 
Regarding claim 7, Imaoka teaches a variable magnification optical system according to claim 1, comprising at least one lens component (G7) in a more image side than the sixth lens group, and the following conditional expression being satisfied:
0.05 < (-fRN)/ft <4.50 (value is approximately 0.13-figure 1A and 0.36-figure 5A)
where fRN denotes a focal length of the lens having the strongest refractive power in lenses composing said lens components, and ft denotes a focal length of the variable magnification optical system in the telephoto end state.
Regarding claim 8, Imaoka teaches a variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied:
MTF1/MTF2 <5.0 (value is approximately 1.44-figures 1A and 1.34-figure 5a)

Regarding claim 9, Imaoka teaches variable magnification optical system according to claim 1, wherein at least one focusing lens group (G5) in said object side focusing lens group and said image side focusing lens group (G6) comprises at least one lens having negative refractive power (L17); and
the following conditional expression is satisfied:
0.45 < (-fFN)/|fF| < 1.70 (value is approximately 0.57-figure 5a)
where fFN denotes a focal length of the lens having the strongest negative refractive power in lenses in said object side focusing lens group and said image side focusing lens group, and fF denotes a focal length of the focusing lens group having the strongest refractive power in said object side focusing lens group and said image side focusing lens group.
Regarding claim 10, Imaoka teaches a variable magnification optical system according to claim 1, wherein at least one focusing lens group in said object side focusing lens group (G5) and said image side focusing lens group (G6), comprises at least one lens having negative refractive power (L20), and that the following conditional expression is satisfied: 
0.65 < nP/nN < 1.10 (value is approximately 1.14-figure 1A and 1.1-figure 5A)
where nP denotes refractive index of the lens having the strongest positive refractive power (L4) in lenses in said object side focusing lens group and said image side focusing lens group, and nN denotes refractive index of the lens having 
Although the value 1.1 is at the top of the range, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, optimizing the various parameters, such as lens diameter/thickness, radius of curvature, and refractive index determines the optical functions of each lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Imaoka teaches a variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied:
0.40 < |fFI|/|fl| < 2.60 (value is approximately 2.62-figure 1A and 0.41-figure 5A)
where fFl denotes a focal length of said object side focusing lens group, and fl denotes a focal length of said first lens group. 
Although the value is .02 above the range, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, optimizing the various parameters, such as lens diameter/thickness, radius of curvature, and refractive index determines the optical functions of each lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. 
Regarding claim 12, Imaoka teaches a variable magnification optical system according to claim 1, wherein the following conditional expression is satisfied:
0.20 < |fF2|/|f1| < 3.80 (value is approximately 0.36-figures 1A and 0.32-figure 5A)
where fF2 denotes a focal length of the focusing lens group disposed in the most image side in said image side focusing lens group, and fl denotes a focal length of said first lens group.
Regarding claim 13, Imaoka teaches a variable magnification optical system according to claim 1, wherein said object side focusing lens group (G5-figures 1A) consists of, in order from the object side, a lens having positive refractive (L19-figure 1A) power and a lens having negative refractive power (L20-figure 1A).
Regarding claim 14, Imaoka teaches a variable magnification optical system according to claim 1, comprising an aperture stop (A-figure 1A and figures 5A), and said object side focusing lens group (G5) being disposed in more image side than said aperture stop (see figures 28 and 1A; figures 32 and 5A).
Regarding claim 15, value is approximately 0.24-figure 1A and 0.334-figure 5A.
Regarding claim 16, value is approximately 0.23-figure 1A and 0.261-figure 5A.
Regarding claim 17, Imaoka teaches a variable magnification optical system according to claim 1. Imaoka also teaches controlling the lateral/transverse magnification of the focusing lens groups (see paragraphs 179-186) reduce the generation of aberration and keep the lens system compact. Imaoka fails to specifically disclose wherein the following conditional expression is satisfied: | 
Regarding claim 18, Imaoka teaches a variable magnification optical system according to claim 1. Imaoka also teaches controlling the lateral/transverse magnification of the focusing lens groups (see paragraphs 179-186) reduce the generation of aberration and keep the lens system compact. Imaoka fails to specifically disclose wherein the following conditional expression is satisfied:  |βRw| / | (βRt | < 4.00 where βRw denotes a composite transverse magnification from said object side focusing lens group to the image plane in the wide angle end state upon focusing on an infinite distance object, and  βRt denotes a composite transverse magnification from the object side focusing lens group to the image plane in the telephoto end state upon focusing on the infinite distance object. However, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index determines the optical 
Regarding claim 19, see figure 33. 
Regarding claim 20, see figures 1A and 5A.
Regarding claim 31, Imaoka teaches a method for manufacturing a variable magnification optical system which comprises, in order from an object side, a first lens group (G1) and a plurality of lens groups comprising, in order from the object side, a second lens group, a third lens group, a fourth lens group, a fifth lens group, and a sixth lens group (G2-G6): the method comprising one of steps A and B:
the step A including:
constructing such that, upon varying a magnification, a distance between said first lens group and said plurality of lens groups is varied, and distances between respective lens groups in said plurality of lens groups are varied (see figures 1A and 5A);
constructing such that said plurality of lens groups comprise an object side focusing lens group (G5) which is moved upon carrying out focusing and at least one image side (G6) focusing lens group disposed in more image side than said object side focusing lens group and moved with a trajectory differing from that of said object side focusing lens group, upon carrying out the focusing;
constructing such that said object side focusing lens group (G5) is composed of a single lens component (single cemented lens component);
constructing such that said object side focusing lens group is said fifth lens group (see figures 1A and 5A);
constructing such that said image side focusing lens group is said sixth lens group (see figures 1A and 5A); and
constructing such that the following conditional expressions are satisfied:
0.60 < (-f1N)/|f1] < 1.80 (value is approximately 1.13- figure 1a and 1.37-figure 5a)
0.45 < BFw/fw < 2.0 (value is approximately 0.34-figure 1A and 0.43-figure 5A)
where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, f1 denotes a focal length of said first lens group, BFw denotes a back focus of said variable magnification optical system in the wide angle end state, and fw denotes a focal length of said variable magnification optical system in the wide angle end state- Although the value for figure 1A is 0.11 and figure 5A is 0.02 below the range for BFw/Fw,  it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, optimizing the various parameters, such as lens diameter/thickness, radius of curvature, and refractive index, determine optical functions of each lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233; and 
the step B including:

constructing such that said plurality of lens groups comprise a first focusing lens group which is moved upon carrying out focusing and a second focusing lens group disposed in a more image side than the first focusing lens group and composed of one or more focusing lens segment groups each moved with a trajectory differing from that of the first focusing lens group, upon carrying out the focusing;
constructing such that said first focusing lens group is composed of a single lens component;
constructing such that said first focusing lens group is said fourth lens group; and
constructing such that the following conditional expression is satisfied:
0.60 < (-f1N)/|/f1] < 1.50
where f1N denotes a focal length of a lens which has a strongest negative refractive power in lenses in said first lens group, f1 denotes a focal length of said first lens group.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi Kaoru (JP2014-89385-IDS REF).
Regarding claim 29, Eguchi Kaoru fails to specifically disclose the variable magnification optical system according to claim 22, wherein
the following conditional expression is satisfied:
|BWEL|/|BWF2| < 4.00
where BWF1 denotes a transverse magnification of said first focusing lens group in the wide angle end state upon focusing on an infinite distance object, and BWF2 .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US20150146044). 
Regarding claim 29, Sugita fails to specifically disclose the variable magnification optical system according to claim 22, wherein
the following conditional expression is satisfied:
|BWEL|/|BWF2| < 4.00
where BWF1 denotes a transverse magnification of said first focusing lens group in the wide angle end state upon focusing on an infinite distance object, and BWF2 denotes a transverse magnification of the focusing lens segment group disposed in the most object side in said second focusing lens group in the wide angle end state upon focusing on the infinite distance object. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Maetaki Satoshi (JP2015215438) teaches a seven lens configuration with focusing groups.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH